Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed  has been entered.  Claims 1, 2, 5-14, 17-21, 23,24, and 26-28 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-14, filed 2/25/2022, with respect to the rejections of claims 1, 2, 5-14, 17-21, 23,24, and 26-28 under 35 U.S.C. 103, have been fully considered and are persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Chen on 3/14/2022.
Please amend claims 1, 14, and 24 as follows:
1.  A method for automatically generating a vehicle wrap design that is unique to a potential customer, comprising:
automatically identifying a plurality of potential customers from an internal database without them taking any action, who may be interested in receiving the vehicle wrap design;
obtaining customer information corresponding to each of the potential customers, wherein the customer information is obtained from a website of each of the potential customers and 
wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan;
generating, without any action from the potential customers, a two dimensional vehicle wrap design for covering a vehicle based on a pre-defined template of the vehicle1 
wherein the two dimensional vehicle wrap design comprises the obtained customer information, and 
wherein the pre-defined template of the vehicle is identified based on [[an]]the industry classification code associated with the each of the potential customers;
generating, using the computing device, a three-dimensional rendering of the vehicle;
applying the two dimensional vehicle wrap design to the three-dimensional rendering of the vehicle to generate a three-dimensional rendering with the applied vehicle wrap; and
causing a client device of at least one of the potential customers to display the three- dimensional rendering with the applied vehicle wrap.

14.  A system for generating a vehicle wrap design comprising: 
at least one computing device to:
obtain customer information corresponding to each of a plurality of potential customers identified from an internal database,
wherein the customer information is obtained from a website of each of the potential customers and 
wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan; 
based on web content of the website, generate a two dimensional vehicle wrap design for covering a vehicle,
wherein the two dimensional vehicle wrap design comprises the obtained customer information, and
wherein the vehicle is identified based on [[an]]the industry classification code associated with the each of the potential customers; 124981355Application No.: 16/533,2935 Docket No.: 115416.00011
generate a three-dimensional rendering of the vehicle;
apply the two dimensional vehicle wrap design to the three-dimensional rendering of the vehicle to generate a three-dimensional rendering with the applied vehicle wrap; and
cause a client device of the each of the potential customers to display the three-dimensional rendering with the applied vehicle wrap.

24.  A non-transitory computer-readable medium encoded with instructions, the instructions executable by one or more processing devices, comprising:
obtaining from a website web content corresponding to each of a plurality of potential customers identified from an internal database,
wherein customer information of the potential customers is obtained from a website of each of the potential customers and
wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan;
based on the web content, generating a two dimensional vehicle wrap design for covering a vehicle,
wherein the two dimensional vehicle wrap design comprises the obtained customer information, and
wherein the vehicle is identified based on [[an]]the industry classification code associated with the each of the potential customers;
generating a three-dimensional rendering of the vehicle;

 
applying the two dimensional vehicle wrap design to the three-dimensional rendering of the vehicle to generate a three-dimensional rendering with the applied vehicle wrap; and
causing the three-dimensional rendering with the applied vehicle wrap to be displayed at a client device.

Allowable Subject Matter
Claims 1, 2, 5-14, 17-21, 23,24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest obtain customer information corresponding to each of a plurality of potential customers identified from an internal database,
wherein the customer information is obtained from a website of each of the potential customers and 
wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan; 
based on web content of the website, generate a two dimensional vehicle wrap design for covering a vehicle,
wherein the two dimensional vehicle wrap design comprises the obtained customer information, and
wherein the vehicle is identified based on the industry classification code associated with the each of the potential customers; 124981355Application No.: 16/533,2935 Docket No.: 115416.00011
generate a three-dimensional rendering of the vehicle,
wherein the vehicle wrap design is applied to the three dimensional rendering of the vehicle;
apply the two dimensional vehicle wrap design to the three-dimensional rendering of the vehicle to generate a three-dimensional rendering with the applied vehicle wrap; and
cause a client device of the each of the potential customers to display the three-dimensional rendering with the applied vehicle wrap in the context of claims 1, 14, and .24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619